           Case 2:20-cv-00632-HB Document 6 Filed 05/26/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GENTEX CORPORATION,                  :
                                     :
                    Plaintiff,       :      No. 20-CV-00632
                                     :
      v.                             :      JUDGE BARTLE
                                     :
SUPERIOR MOLD COMPANY,               :      ELECTRONICALLY FILED
                                     :
                    Defendant.       :


                   STIPULATION AND PROPOSED ORDER


      Plaintiff Gentex Corporation (“Gentex”) and Defendant Superior Mold

Company (“Superior Mold”), by and through their respective undersigned counsel,

stipulate as follows:


      WHEREAS, Gentex commenced this action by filing a four-count

Complaint against Superior Mold in this Court on February 3, 2020;


      WHEREAS, the Complaint was served on Superior Mold at its principal

place of business in Santa Ana, California on March 2, 2020;


      WHEREAS, Superior Mold initiated a separate action against Gentex in the

Superior Court of Orange County, California on March 2, 2020 and withdrew that

action without prejudice on March 31, 2020; and
          Case 2:20-cv-00632-HB Document 6 Filed 05/26/20 Page 2 of 2




      WHEREAS, based on the foregoing, the parties have agreed to extend the

deadline for Superior Mold to respond to the Complaint in order to attempt to

resolve their dispute through mediation.


      IT IS HEREBY STIPULATED AND AGREED, by and between the parties,

through their respective counsel, that the deadline for Superior Mold to respond to

the Complaint is extended to July 1, 2020 to allow the parties time to participate in

mediation.


Respectfully submitted,

/s/ Donna A. Walsh                            /s/ Colin J. O’Boyle
Donna A. Walsh                                Colin J. O’Boyle

Myers, Brier & Kelly, LLP                     Elliott Greenleaf, P.C.
425 Spruce Street, Suite 200                  925 Harvest Drive, Suite 300
Scranton, PA 18503                            Blue Bell, PA 19422
(570) 342-6100                                (215) 977-1000

Attorney for Plaintiff,                       Attorney for Defendant,
Gentex Corporation                            Superior Mold Company


PURSUANT TO THE STIPULATION, IT IS SO ORDERED:

DATE: May 26, 2020                            /s/ Harvey Bartle III
                                              Hon. Harvey Bartle, III
                                              U.S. District Judge
